Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 25 in the reply filed on 1/9/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application
for patent published or deemed published under section 122(b), in which the patent or application, as
the case may be, names another inventor and was effectively filed before the effective filing date of
the claimed invention.

Claim(s) 1-5, 10-14 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dolata et al. 20200369408.

Referring to figures 1 and 2 Dolata discloses a UAV system where a UAV (12) is coupled to a ground station (14) via tether (16). The tether terminates with an electric plug (32) that is coupled to the UAV via a “quick disconnect” assembly/housing (46, fig. 20). The ground station consists of a CPU that serves to operate the system as in the claimed invention, see especially paras. 25 and 36-39. A “slider plate” or 
armature is shown @ 46 in fig. 19 and is further illustrated in fig. 20 as being coupled to a motor (56). The system further discloses a hook assembly (46,49) and drag device (104).

                                                            Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644